Bell, Chief Judge.
The Workmen’s Compensation Board approved an agreement between the claimant and his employer’s insurer to pay compensation for total incapacity. Thereafter the insurer requested a hearing on a change of condition. The deputy director found as a fact that claimant underwent an economic change in condition in that on July 1, 1972 he was no longer totally incapacitated for work, but able to earn $78 per week in the service of another employer and made an award authorizing the cessation of payment of compensation under the terms of the prior agreement and directed payment of compensation for partial incapacity under Code Ann. § 114-405. The full board adopted the deputy director’s finding of fact and award. The superior court affirmed.
The evidence shows that the claimant was hired by his brother-in-law at a salary of $78 per week and the latter claimed the salary paid the claimant as a business expense on his income tax returns. Social Security taxes were also deducted from the claimant’s wages. This evidence authorizes the findings of fact and the award.

Judgment affirmed.


Deen and Quillian, JJ, concur.